0133-7600 «=

~ nN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R. MITTELMAN
A Professional Corporation

575 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phone: (925) 256-0677

FAX: (925) 256-0679

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 1 of9

Mark R. Mittelman (SBN 96598)

LAW OFFICES OF MARK R. MITTELMAN
A Professional Corporation

575 Lennon Lane, Suite 150

Walnut Creek, California 94598

Telephone: (925) 256-0677

Facsimile: (925) 256-0679

Attorneys for Defendant
Boiling Seafood Corporation dba Boiling Seafood

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION

BOILING CRAB FRANCHISE CO., LLC, Case No. 2:19-cv-01787-JAM-CKD
Plaintiff, DEFENDANT BOILING SEAFOOD
CORPORATION DBA BOILING
vs. SEAFOOD ANSWER TO PLAINTIFE’S

FIRST AMENDED COMPLAINT
JIE M GUAN INC. D/B/A BOILING SEAFOOD
RESTAURANT; AND BOILING SEAFOOD
CORPORATION DBA BOILING SEAFOOD
RESTAURANT,

Defendants.

 

 

 

 

Except as expressly admitted or qualified below, Defendant BOILING SEAFOOD
CORPORATION dba BOILING SEAFOOD, denies each and every allegation of the First Amended
Complaint. As for an answer to the First Amended Complaint of BOILING CRAB FRANCHISE
COMPANY, LLC, Defendant BOILING SEAFOOD CORPORATION dba BOILING SEAFOOD
RESTAURANT answers as follows.

1, In answer to the allegations contained in paragraph 1, defendant herein admits the
allegations contained in said paragraph except defendant is without information and belief that
BOILING CRAB has used the trademark at least as early as 2003, and therefore denies said
allegation.

2, In answer to the allegations contained in paragraph 2, defendant admits said

-]-
DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF'S
FIRST AMENDED COMPLAINT

 

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R, MITTELMAN
A Professional Corporation

575 LENNON LANE

SUITE 159
WALNUT GREEK, CA 94598
Phone: (925) 256-0677
FAX: (925) 256-0679

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 2 of 9

allegations.

3, In answer to the allegations contained in paragraph 3, defendant herein admits that
BOILING SEAFOOD CORPORATION dba BOILING SEAFOOD RESTAURANT was a
corporation organized under the laws of the State of California with an address of 1665 N. Beale
Road, Marysville, CA 95901 and further admits that defendant BOILING SEAFOOD
CORPORATION was formed by Thanh G, Lam, an individual and resident of California who was a
shareholder, director and CEO of defendant BOILING SEAFOOD CORPORATION, and further
admits that said defendant is a dissolved corporation. Defendant herein denies the remaining

allegations in paragraph 3.

4, In answer to the allegations contained in paragraph 4, defendant admits said
allegations.
5. In answer to the allegations contained in paragraph 5, defendant herein admits that

venue is proper. Defendant denies the remaining allegations in paragraph 5.

6, In answer to the allegations contained in paragraph 6, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

7, In answer to the allegations contained in paragraph 7, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

8. In answer to the allegations contained in paragraph 8, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

9, In answer to the allegations contained in paragraph 9, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

10. In answer to the allegations contained in paragraph 10, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT

 

 

 
oO ss DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R. MITTELMAN
& Professional Gerporation

575 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phone: (925) 256-0877

FAX: (925) 286-0879

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 3 of 9

11. In answer to the allegations contained in paragraph 11, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

12. In answer to the allegations contained in paragraph 12, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

13. In answer to the allegations contained in paragraph 13, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein,

14. In answer to the allegations contained in paragraph 14, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief, denies the allegations contained therein.

15. In answer to the allegations contained in paragraph 15, defendant admits said
allegations.

16. In answer to the allegations contained in paragraph 16, the allegation therein asserts a
legal conclusion that does not require a response, otherwise this answering defendant lacks sufficient
information to admit or deny said allegations and on the basis of such lack of information and belief
denies the allegations contained therein.

17. In answer to the allegations contained in paragraph 17, the allegation therein asserts a
legal conclusion that does not require a response, otherwise this answering defendant lacks sufficient
information to admit or deny said allegations and on the basis of such lack of information and belief
denies the allegations contained therein.

18. In answer to the allegations contained in paragraph 18, defendant herein denies said
allegations.

19, In answer to the allegations contained in paragraph 19, defendant admits that it opened
and began operating a restaurant in Marysville, CA and that it sold its interest in or about October
2018. Defendant denies that it thereafter began participating in and/or directing the management and
operation of the restaurant under the same name, trade dress and concept, either on its own and/or in

DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT

 

 

 

 
oO ss DN

XO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R. MITTELMAN
A Professionat Corporation

975 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phang: (925) 256-0677
FAX. 1925) 256-0878

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 4 of 9

participation and concert with any other defendant. In answer to the remaining allegations, defendant
denies same.

20. In answer to the allegations contained in paragraph 20, defendant denies said
allegations.

21.‘ In answer to the allegations contained in paragraph 21, this answering defendant
admits that it used the logos in Exhibit F. Except as admitted, defendant denies the remaining
allegations.

22. In answer to the allegations contained in paragraph 22, defendant admits that it used a
menu similar to Exhibit G. Except as admitted, defendant denies the remaining allegations.

23. In answer to the allegations contained in paragraph 23, the allegation therein asserts a
legal conclusion that does not require a response, otherwise this answering defendant lacks sufficient
information to admit or deny said allegations and on the basis of such lack of information and belief
denies the allegations contained therein.

24. In answer to the allegations contained in paragraph 24, defendant admits the domain
name as shown in Exhibit F. Except as admitted, defendant denies the remaining allegations.

25, — In answer to the allegations contained in paragraph 25, this answering defendant
denies the allegations contained therein.

26. In answer to the allegations contained in paragraph 26, defendant denies for itself the
allegations contained therein as defendant herein did not own the restaurant. In answer to the
remaining allegations, this answering defendant lacks sufficient information to admit or deny said
allegations and on the basis of such lack of information and belief denies the remaining allegations
contained therein.

27. In answer to the allegations contained in paragraph 27, as to defendant herein,
defendant denies the allegations. As to any remaining allegations, this answering defendant lacks
sufficient information to admit or deny said allegations and on the basis of such lack of information
and belief denies the remaining allegations contained therein.

28. In answer to the allegations contained in paragraph 28, defendant denies the
allegations.

-4-

DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R. MITTELMAN
A Professional Corporation

576 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phone: (925) 256-0677

FAX: (925) 256-0679

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 5 of9

29, In answer to the allegations contained in paragraph 29, this answering defendant
incorporates by reference as though fully set forth herein its responses to paragraphs 1-28.

30. In answer to the allegations contained in paragraph 30, said allegations assert a legal
conclusion that does not require a response. Defendant denies the remaining allegations.

31. In answer to the allegations contained in paragraph 31, this answering defendant
denies the allegations contained therein.

32. In answer to the allegations contained in paragraph 32, this answering defendant
denies the allegations contained therein.

33. In answer to the allegations contained in paragraph 33, this answering defendant
denies the allegations contained therein.

34. In answer to the allegations contained in paragraph 34, defendant herein denies said

allegations.

35, In answer to the allegations contained in paragraph 35, defendant herein denies said
allegations,

36. In answer to the allegations contained in paragraph 36, defendant herein denies said
allegations.

37. In answer to the allegations contained in paragraph 37, defendant herein denies said
allegations.

38. In answer to the allegations contained in paragraph 38, defendant herein denies said
allegations.

39, In answer to the allegations contained in paragraph 39, defendant herein denies said
allegations.

40. In answer to the allegations contained in paragraph 40, this answering defendant
incorporates by reference as though fully set forth herein its responses to paragraphs 1-39.

41. In answer to the allegations contained in paragraph 41, this answering defendant
admits that plaintiff is asserting said claims. Except as admitting, defendant denies the allegations.

42, In answer to the allegations contained in paragraph 42, this answering defendant
denies the allegations contained therein. ;

DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF'S
FIRST AMENDED COMPLAINT

 

 

 

 

 
eo Oo ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R, MITTELMAN
A Professional Corporation

875 LENNON LANE

SUITE 150
WALNUT CREEK, CA 84598
Phone: (925) 256-0677
FAX: (925) 256-0679

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 6 of 9

43, In answer to the allegations contained in paragraph 43, this answering defendant

denies the allegations contained therein.

44, In answer to the allegations contained in paragraph 44, this answering defendant

denies the allegations contained therein.

45. In answer to the allegations contained in paragraph 45, this answering defendant

denies the allegations contained therein.

46. In answer to the allegations contained in paragraph 46, this answering defendant

denies the allegations contained therein.

47. In answer to the allegations contained in paragraph 47, this answering defendant

denies the allegations contained therein.

48. In answer to the allegations contained in paragraph 48, this answering defendant

denies the allegations contained therein.
49, In answer to the allegations contained in paragraph 49, this answering defendant

incorporates by reference as though fully set forth herein its responses to paragraphs 1-48.
50. In answer to the allegations contained in paragraph 50, this answering defendant

denies the allegations contained therein.

51. In answer to the allegations contained in paragraph 51, this answering defendant
denies the allegations contained therein.

Prayer for Relief — In answer to the allegations in plaintiffs prayer for relief, defendant
admits that plaintiff seeks said relief but denies that plaintiff is entitled to said relief.

Demand for Jury Trial — Defendant admits that plaintiff demands a trial by jury.

AFFIRMATIVE DEFENSES

AS AND FOR A FIRST SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, this

answering defendant alleges that the First Amended Complaint, and each cause of action thereof, fails to

state facts sufficient to constitute a cause of action against this answering defendant.

-6-
DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT

 

 

 
SY HD wn ZB

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R. MITTELMAN
A Professional Corporation

$75 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phone: (925) 256-0677
FAX. (925) 256-0679

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 7 of 9

AS AND FOR A SECOND SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
that, on information and belief, plaintiff's alleged damages, if any there were, were aggravated by
plaintiff's failure to use reasonable diligence to mitigate them.

AS AND FOR A THIRD SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, that the
action filed in this case is not maintainable under the doctrine of laches.

AS AND FOR A FOURTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
that the action and all causes of action are barred by the applicable statute of limitations.

AS AND FOR A FIFTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, that the
co-defendants, and each of them, named and unnamed in the complaint, were guilty of negligence, or
other acts or omissions in the matters set forth in the complaint, which proximately caused or contributed
to the damages of loss complained of, if any, and that the Court is requested to determine and allocate
the percentage of negligence attributable to each of the co-defendants.

AS AND FOR A SIXTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, that the
Complaint, and each cause of action thereof, fails to state facts sufficient to constitute an award of
prejudgment interest against this answering defendant.

AS AND FOR A SEVENTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
that the Complaint, and each cause of action thereof, fails to state facts sufficient to constitute an award

of attorneys’ fees against this answering defendant.

-7-
DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT

 

 
ae

oO CO SS HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW OFFICES OF
MARK R, MITTELMAN
4 Professional Corporation

576 LENNON LANE

SUITE 150
WALNUT CREEK, CA 94598
Phone (925) 256-0677

FAX (925) 256-0679

 

 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 8 of 9

AS AND FOR AN EIGHTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
that it acted in a good faith belief in the propriety of its actions.

AS AND FOR A NINTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, that
said damages sustained by plaintiff was either wholly, or in part, negligently caused by persons, firms,
corporations or entities other than this answering defendant, and said negligence comparatively reduces
the percentage of negligence, if any, by this answering defendant.

AS AND FOR A TENTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S FIRST
AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN, use of
the name “Boiling Seafood Restaurant” constitute fair use and is descriptive of the type of food served.

AS AND FOR AN ELEVENTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
use of the term “boiling” is generic and incapable of trademark protection.

AS AND FOR A TWELFTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
the terms “boiling crab” is generic and incapable of trademark protection, is fair use and descriptive of
the type of food served.

AS AND FOR A THIRTEENTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,
defendant’s use of its mark is not likely to cause confusion, mistake or deceive the public.

AS AND FOR A FOURTEENTH SEPARATE AND DISTINCT DEFENSE TO PLAINTIFF'S
FIRST AMENDED COMPLAINT, AND TO EACH CAUSE OF ACTION CONTAINED THEREIN,

plaintiffs descriptive mark has no secondary meaning.

-8-
DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF*S
FIRST AMENDED COMPLAINT

 

 
 

Case 2:19-cv-01787-JAM-CKD Document 18 Filed 12/18/19 Page 9 of 9
1 WHEREFORE, this answering defendant prays for judgment as follows:
2 1, That plaintiff take nothing by way of its First Amended Complaint on file herein;
3
2. For cost of suit incurred herein;
4
3, For reasonable attorneys’ fees; and
5
6 4, For such other and further relief as the Court may deem
7 || Just and proper.
8
Dated: December 18, 2019 By: /s/ Mark R. Mittelman
9 Mark R. Mittelman
LAW OFFICES OF MARK R. MITTELMAN
10 575 Lennon Lane, Suite 150
11 Walnut Creek, CA 94598
Tel: (925) 256-0677
12 Fax: (925) 256-0679
Email: mmittelman@mittellaw.com
13 Attorney for Defendant
Boiling Seafood Corporation dba Boiling Seafood
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
wae f MITTELMAN -9-
“EsLeINONAE DEFENDANT BOILING SEAFOOD CORPORATION DBA BOILING SEAFOOD ANSWER TO PLAINTIFF’S
WALNUT GREEK. CA Dts FIRST AMENDED COMPLAINT

 

 

 

 
